Securities Act File No. 33-40682 Investment Company Act File No. 811-06312 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Post-Effective Amendment No. 67 /X/ and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 67 /X/ (Check appropriate box or boxes) THE LAZARD FUNDS, INC. (Exact Name of Registrant as Specified in Charter) (212) 632-6000 (Registrant's Telephone Number, including Area Code) 30 Rockefeller Plaza, New York, New York 10112 (Address of Principal Executive: Number, Street, City, State, Zip Code) Nathan A. Paul, Esq. 30 Rockefeller Plaza New York, New York 10112 (Name and Address of Agent for Services) Copy to: Janna Manes, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on May 1, 2012 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (DATE) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (DATE) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. May 1, 2012 Lazard Funds Prospectus Institutional Shares Open Shares Institutional Shares Open Shares U.S. Equity Emerging Markets Lazard U.S. Equity Value Portfolio LEVIX LEVOX Lazard Emerging Markets Equity Portfolio LZEMX LZOEX Lazard U.S. Strategic Equity Portfolio LZUSX LZUOX Lazard Developing Markets Equity Portfolio LDMIX LDMOX Lazard U.S. Strategic Equity Portfolio LZUSX LZUOX Lazard U.S. Mid Cap Equity Portfolio LZMIX LZMOX Lazard Emerging Markets Equity Blend Portfolio EMBIX EMBOX Lazard U.S. Small-Mid Cap Equity Portfolio LZSCX LZCOX Lazard Emerging Markets Multi-Strategy Portfolio EMMIX EMMOX Lazard Emerging Markets Debt Portfolio LEDIX LEDOX Global Equity Lazard Global Listed Infrastructure Portfolio GLIFX GLFOX Real Estate Lazard U.S. Realty Income Portfolio LRIIX LRIOX International Equity Lazard International Equity Portfolio LZIEX LZIOX Lazard U.S. Realty Equity Portfolio LREIX LREOX Lazard International Realty Equity Portfolio LITIX LITOX Lazard International Equity Select Portfolio LZSIX LZESX Lazard International Strategic Equity Portfolio LISIX LISOX U.S. Fixed Income Lazard International Small Cap Equity Portfolio LZISX LZSMX Lazard U.S. High Yield Portfolio LZHYX LZHOX Lazard U.S. Municipal Portfolio UMNIX UMNOX Global Fixed Income Lazard Global Fixed Income Portfolio LZGIX LZGOX Tactical Asset Allocation Lazard Capital Allocator Opportunistic Strategies Portfolio LCAIX LCAOX The Securities and Exchange Commission has not approved or disapproved the shares described in this Prospectus or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Lazard Funds Lazard Funds Table of Contents p 2 Summary Section Carefully review this important section for 2 Lazard U.S. Equity Value Portfolio information on the Portfolios investment 6 Lazard U.S. Strategic Equity Portfolio objectives, fees and past performance and a 10 Lazard U.S. Mid Cap Equity Portfolio summary of the Portfolios principal investment 14 Lazard U.S. Small-Mid Cap Equity Portfolio strategies and risks. 18 Lazard Global Listed Infrastructure Portfolio 22 Lazard International Equity Portfolio 26 Lazard International Equity Select Portfolio 30 Lazard International Strategic Equity Portfolio 34 Lazard International Small Cap Equity Portfolio 38 Lazard Emerging Markets Equity Portfolio 42 Lazard Developing Markets Equity Portfolio 46 Lazard Emerging Markets Equity Blend Portfolio 50 Lazard Emerging Markets Multi-Strategy Portfolio 54 Lazard Emerging Markets Debt Portfolio 58 Lazard U.S. Realty Income Portfolio 64 Lazard U.S. Realty Equity Portfolio 69 Lazard International Realty Equity Portfolio 74 Lazard U.S. High Yield Portfolio 78 Lazard U.S. Municipal Portfolio 81 Lazard Global Fixed Income Portfolio 85 Lazard Capital Allocator Opportunistic Strategies Portfolio 89 Additional Information about the Portfolios 90 Additional Information About Principal Investment Strategies and Review this section for additional information Principal Investment Risks on the Portfolios principal investment strategies and risks. 95 Fund Management Review this section for details on the people and 96 Portfolio Management organizations who oversee the Portfolios. 97 Biographical Information of Principal Portfolio Managers Administrator Distributor Custodian Shareholder Information Review this section for details on how shares General are valued, how to purchase, sell and exchange How to Buy Shares shares, related charges and payments of Distribution and Servicing Arrangements dividends and distributions. How to Sell Shares Investor Services General Policies Account Policies, Dividends and Taxes Financial Highlights Review this section for recent financial information. Other Performance of the Investment Manager Back Cover Where to learn more about the Portfolios. Prospectus 1 Lazard Funds Summary Section p Lazard U.S. Equity Value Portfolio Investment Objective The Portfolio seeks long-term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio, a series of The Lazard Funds, Inc. (the Fund). InstitutionalShares OpenShares Shareholder Transaction Fees (fees paid directly from your investment)
